Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "high importance level" and “high value” in claims 8 and 16 are relative terms which render the claims indefinite.  The terms "high importance level" and “high value” are not defined by the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Clark, IV et al. (US PGPub. No. 2018/0047224) in view of Byrne et al. (US PGPub. No. 2008/0133178). 
Regarding claims 1, 9, and 17, Clark teaches a system [Clark 100] for determining a priority of monitoring a machine [Clark 120], the system comprising: a data acquisition module [Clark 111] disposed in communication with a sensor configured to determine an operational parameter associated with the machine (Clark ¶0030-0031), the data acquisition module configured to generate data based on at least the operational parameter associated with the machine (Clark ¶0031); and a server [Clark 130] disposed in communication with the data acquisition module (Clark ¶0033), the server configured to: determine a first factor based on the data obtained from the data acquisition module, wherein the first factor is indicative of a rate of usage of the machine (Clark ¶0036, ¶0067); determine a second factor based on the data obtained from the data acquisition module, wherein the second factor is indicative of a number of exceptions of the machine at corresponding severities (Clark ¶0074); determine a fourth 
Byrne, however, teaches a system for managing vehicle maintenance that incorporates a factor indicative of a risk of unscheduled downtime of the machine (Byrne ¶0031, ¶0033). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Clark in view of Byrne. One having ordinary skill in the art before the effective filing date would have been motivated to have modified Clark to include determining a third factor based on the data obtained from the data acquisition module, wherein the third factor is indicative of a risk of unscheduled downtime of the machine, and further basing the priority of monitoring the machine on the third factor, as doing so was a known factor for consideration in vehicle maintenance, as recognized by Byrne (Byrne ¶0031, ¶0033). 
Regarding claims 2, 10, and 18, Clark in view of Byrne teaches the system of claims 1, 9, and 17, respectively, wherein the server is further configured to determine the priority of monitoring the machine based on at least a predetermined relationship between the first factor, the second factor, the third factor, the fourth factor and the fifth factor (Clark ¶0048-0050).  
Regarding claims 3, 11, and 19, Clark in view of Byrne teaches the system of claims 2, 10, and 18, respectively, wherein the predetermined relationship is based on at least: an interaction between the 
Regarding claims 4, 12, and 20, Clark in view of Byrne teaches the system of 1, 9, and 17, respectively, but appears to be silent on the system wherein the server is further configured to determine the first factor based explicitly on a number of hours of usage of the machine for a predetermined time duration. Clark’s teaching of usage schedules (Clark ¶0036), however, renders obvious the explicit use of number of hours of usage of the machine for a predetermined time duration, as this represents an obvious way of capturing such a usage schedule. 
Regarding claims 8 and 16, Clark in view of Byrne teaches the system of claims 1 and 9 , respectively, wherein the server is further configured to: receive the user input indicative of a high importance level of the sub-system (Clark ¶0049); determine a number of occurrences of an exception based on the data obtained from the data acquisition module, the exception being associated with the sub-system having the high importance level (Clark ¶0074); and set the fifth factor at a high value from a default value if the number of occurrences of the exception is greater than zero (Clark ¶0049-0050). Examiner notes that any exception occurrence greater than zero represents an obvious threshold to implement for setting the fifth factor. 
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Byrne as applied to claim 1 above, and further in view of Gundlapalli et al. (US PGPub. No. 2014/0223235). 
Regarding claims 5 and 13, Clark in view of Byrne teaches the system of claims 1 and 9, respectively, (Clark ¶0030-0031, ¶0033, ¶0036, ¶0048-0050, ¶0067, ¶0074; Byrne ¶0031, ¶0033), but appears to be silent on the system wherein the server is further configured to determine the second factor by performing the steps of: determining a number of occurrences of each of a plurality of 
Gundlapalli, however, teaches system for monitoring vehicles that includes detecting/tracking failures of specific machine components including their respective severity/criticality levels (Gundlapalli ¶0023-0024, ¶0033-0037) further including sorting the collected failures according to their severity/criticality (Gundlapalli ¶0047-0048). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Clark in view of Byrne in view of Gundlapalli. One having ordinary skill in the art before the effective filing date would have been motivated to have modified Clark in view of Byrne to include determining a number of occurrences of each of a plurality of exceptions based on the data obtained from the data acquisition module, the plurality of exceptions being associated with a sub-system from a plurality of sub-systems of the machine, each of the plurality of exceptions further having a corresponding severity level; determining a plurality of occurrence coefficients corresponding to the plurality of exceptions, each of the plurality of occurrence coefficients . 
Allowable Subject Matter
Claims 6-7 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 6 and 14, Examiner deems the system of claim 1, wherein the server is further configured to determine the third factor based on at least a complexity of the machine, a power rating of the machine, a number of sub-system abuse events associated with the machine, a number of payload overload events associated with the machine, a fuel consumption rate of the machine, a number of unscheduled downtime events of the sub-system of the machine, a number of injector failures of the machine, and a mean time between filter change of the machine, to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include each of these eight elements in the determination of such a third factor in determining a priority of monitoring for a machine. 
. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MICHAEL V KERRIGAN/               Primary Examiner, Art Unit 3669